              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                  Case No. 95-CR-142-2-JPS
 v.

 MIGUEL GARCIA,
                                                                   ORDER
                     Defendant.


       Defendant Miguel Garcia comes before the Court having served 296

months on a 360-month term of imprisonment. He was sentenced on two

charges related to the possession and distribution of cocaine, having been

deemed a “career offender” due, in part, to a conviction from 1971. Mr.

Garcia is now 81 years old. He suffers from severe and critical health

conditions. He is not a risk to the community. He has family who will

welcome him home.

       Mr. Garcia’s ailing condition would have been reason enough to

grant him compassionate release. However, the devastating effects that

COVID-19 is expected to have on prisoners makes Mr. Garcia’s release all

the more urgent. While the Court would typically hold a hearing on such a

motion, the current global health crisis makes such a course of action

imprudent. The Court has provided the defendant, the government, and

the probation office with the opportunity to be heard on the subject, and is

satisfied that the issue can be resolved on the parties’ written submissions.

       The Court may consider a defendant’s motion to reduce a term of

imprisonment after he has fully exhausted his administrative rights. 18

U.S.C. § 3582(c)(1)(A). The Court may reduce a sentence if it determines



 Case 2:95-cr-00142-JPS Filed 03/27/20 Page 1 of 4 Document 196
that extraordinary and compelling reasons exist and the reduction is

consistent with the factors set forth in 18 U.S.C. § 3553(a) and the relevant

policy statements issued by the Sentencing Commission. Id. The

sentencing guidelines that govern earlier versions Section 3582(c)(1)(A)

advise that extraordinary and compelling reasons for a sentence reduction

exist when “the defendant (i) is at least 65 years old; (ii) is experiencing a

serious physical or mental deterioration because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.” U.S.S.G. § 1B1.13 cmt. n.1(B).

       Mr. Garcia exhausted his administrative remedies on October 26,

2018, when the Bureau of Prison’s Office of General Counsel denied his

petition. (Docket #190-1 at 1–2); 28 C.F.R. § 571.63(b) (explaining that

“[w]hen an inmate’s request for [compassionate release] is denied by the

General Counsel. .. [t]his denial constitutes a final administrative decision,”

which cannot be appealed). The government’s concern that the motion is

not exhausted is therefore without merit. Mr. Garcia’s motion is properly

before the Court. The Court now turns to whether there are extraordinary

and compelling circumstances that warrant a reduction in sentence.

       There is no dispute that Mr. Garcia meets the first and third criteria

of the sentencing guidelines—he is over 65 years of age and he has served

at least ten years of his sentence. U.S.S.G. § 1B1.13 cmt. n.1(B). However,

Mr. Garcia’s petition was denied because the BOP determined that he had

not experienced “deteriorating mental or physical health that substantially

diminishes his ability to function in a correctional facility,” as required by

the second criteria. (Docket #190-1 at 1–2).

       The BOP came to this conclusion despite the following facts, which

they acknowledge: Mr. Garcia requires a cane to walk, he has confirmed


                            Page 2 of 4
 Case 2:95-cr-00142-JPS Filed 03/27/20 Page 2 of 4 Document 196
diagnoses of anemia, hyperlipidemia, hypertension, leukocytopenia,

hypertensive retinopathy, abdominal aneurysm, and dementia, and he

requires assistance to perform basic tasks, albeit “minimal assistance.” Id.

Mr. Garcia describes a situation in which his fellow prisoners take care of

him: they organize his personal effects, help him open his locker, remind

him to go to appointments, and help him finish his work. (Docket #190 at

1).

          In the BOP’s estimation, Mr. Garcia has not deteriorated enough to

warrant compassionate release. The BOP’s conclusion is merciless, and the

Court is certainly not bound by it. United States v. Beck, No. 1:13-CR-186-6,

2019 WL 2716505, at *12 (M.D.N.C. June 28, 2019) (“BOP’s conclusion that

[the defendant’s] condition is not severe enough to warrant release is

entitled to little, if any, deference.”). Moreover, when the Court considers

Mr. Garcia’s health conditions in light of the COVID-19 pandemic, it

becomes clear that extraordinary and compelling circumstances exist to

reduce his sentence.

          Having determined that extraordinary and compelling reasons

warrant a sentence reduction, the Court will now assess the appropriate

sentence in light of the factors set forth in 18 U.S.C. § 3553(a), which include

the nature of the offense, the characteristics of the defendant, the need for

the sentence imposed, and the type of sentence imposed. The Court may

consider      the   defendant’s   post-offense   conduct   and    other,   later

developments in order to determine whether a defendant is likely to engage

in future criminal conduct. Pepper v. United States, 562 U.S. 476, 491–93

(2011).

          Mr. Garcia committed two non-violent drug offenses over 25 years

ago. He has spent nearly a quarter of a century in prison, and for the last


                             Page 3 of 4
  Case 2:95-cr-00142-JPS Filed 03/27/20 Page 3 of 4 Document 196
eighteen years he has had a clean prison record. In that time, he has lost his

health, his mobility, and his cognitive functioning. The likelihood that Mr.

Garcia will commit another crime is very low. He is not a danger to society.

Under the circumstances, prison is a danger to him. Therefore, the Court

determines that a sentence of time served and five years of supervised

release is fair, just, and reasonable. Since the parties have not addressed the

outstanding fine, that will remain, as well.

       Accordingly,

       IT IS ORDERED that Defendant’s motions to reduce sentence

(Docket #189, #190) be and the same are hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant Miguel Garcia’s

sentence is reduced to “time served”;

       IT IS FURTHER ORDERED that Defendant’s motion to appoint

counsel (Docket #191) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that the U.S. Marshal take all steps

necessary to immediately release Miguel Garcia from incarceration

pursuant to the judgment, which is forthcoming.

       Dated at Milwaukee, Wisconsin, this 27th day of March, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 4 of 4
 Case 2:95-cr-00142-JPS Filed 03/27/20 Page 4 of 4 Document 196
